department of the treasury internal_revenue_service washington d c ‘ significant index no date jan contact person id number telephone number t dollar_figure employer_identification_number legend x n k o o m m m f o o t o t g e o t o n n a h dear sir or madam we have considered your ruling_request dated a as modified and supplemented you the foundation have requested a series of rulings that certain transactions with related entities are not subject_to the taxes on self-dealing under sec_4941 of the internal_revenue_code the foundation was organized and is operated exclusively for charitable educational and scientific purposes as a non-profit corporation the foundation is a private_operating_foundation as defined in sec_4942 of the code exempt from federal_income_tax under sec_501 as an organization described in sec_501 x is an unincorporated reciprocal interinsurance exchange y is a limited_partnership that provides data processing and information technology-related products infrastructure and services to x and its subsidiaries z is a federally chartered savings association and is a wholly-owned subsidiary of x x y and z are disqualified persons within the meaning of sec_4946 of the code with respect to the foundation x owns and occupies an office building x allows the foundation to occupy a portion of the building without charge employees of x occasionally provide certain services on to the foundation without charge these services include facilitating classroom presentations regarding various safety and or consumer issues and contributing knowledge and expertise regarding such issues to the foundation’s various publications x’s travel department provides airline automobile and hotel reservation services to x and its subsidiaries the travel department proposes to provide these services to the foundation without charge the travel department receives a commission from airline companies on the price of each airline ticket purchased excluding taxes and passenger facility charges and receives a commission from car rental companies and hotels on various automobile and hotel reservations placed the travel department waives its right to earn a commission in the event it can secure a lower rate by doing so x will pay for airline tickets and automobile and hotel expenses on behalf of the foundation the foundation will then reimburse x in full x will not demand any interest or other charge in connection with the reimbursement this procedure will be followed because x has a special discount arrangement with certain airlines car rental companies and hotels tickets and automobile hote services purchased by the travel department are eligible for substantial discounts whereas those purchased directly by the foundation are not x has entered into an agreement whereby it provides legal paralegal accounting and insurance brokerage services to the foundation for a specified fee x’s general counsel department provides contract development consultation and legal opinions on administrative and operational issues paralegal services include administrative support to legal counsel such as preparing contracts legal notices and coordination of other tasks x's financial services center provides basic accounting services for the foundation the legal and accounting services provided by x are available from external sources at comparable rates x’s risk management department and the life_insurance general agency the general agency provide risk assessmentisk financing advice and place liability and accident insurance policies with an unrelated party to cover the foundation's volunteer staff the risk management department does not charge the foundation for its risk assessment risk financing advice general agency does not charge a commission for placing the liability insurance but does charge a commission for placing the accident insurance the reason for this difference is that the general agency can purchase the liability insurance directly from the insurer but must go through an outside broker to purchase the accident insurance general agency's commission is merely a pass on of the outside broker's commission and the amount of the commission is the industry-wide standard commission on this type and size of policy y proposes to provide the following computer support services to the foundation without charge catastrophe support dedicated cellular and pager services dedicated network connections dedicated help desk management of dedicated data repository and utilities routine service requests standard form for ordering specific services and access services automatic cail distribution local telephone computer access devices remote access devices hardware communications equipment and supporting infrastructure z provides fdic insured deposit services lending products and trust services to consumers z and the taxpayer have entered into an agreement whereby z provides investment services to the foundation for a specified fee z serves as an investment manager periodically reviewing the foundation’s custodial property and executing the purchase or sale of assets in accordance with the investment objectives of the foundation z serves as an investment_advisor periodically reviewing the foundation’s custodial property and making such recommendations to the taxpayer as it deems appropriate concerning the purchase or sale of assets however z makes no transaction without prior approval of the foundation z holds the o2l taxpayer's custodial property in custody collects and deposits all income and principal payments with respect to the custodial property invests assets in various investment vehicles such as common or preferred stocks and bonds and issues checks to any payees designated in writing by the foundation pursuant to the foundation’ s agreement z receives an annual fee based upon the current fair_market_value of the assets held pursuant to the taxpayer's agreement with z z receives an annual fee based upon the current fair_market_value of the assets held the fees charged the taxpayer by z were established based on the same fees charged to other unrelated z customers according to an analysis performed by the taxpayer the fees charged by z are reasonable in accordance with industry practice and permissible under applicable local law governing the activities of fiduciaries the taxpayer’s assets are invested in four of the mutual funds offered by d and e c provides investment advisory services to x and its affiliated organizations and engages in various other investment-related activities c is a wholly-owned subsidiary of x f is a division of c which provides brokerage services d is a registered investment_company that offers shares of nine mutual funds its board_of directors consists of eight directors three of whom are also directors of c the directors are elected by the shareholders of the mutual funds offered by d federal securities law requires that at least of the directors be persons who are not interested persons with respect to the company and these outside directors are given specific statutory responsibilities each of the nine funds qualifies as a regulated_investment_company under subchapter_m of the code c serves as the manager and investment_advisor to ail nine funds it has served as the underwriter for these funds since their inception e is a_trust and a registered investment_company that offers shares of eight mutual funds e’s board_of directors has eight members three of whom are also directors of c the directors are elected by the shareholders of the mutual funds offered by d federal securities law requires that at least of the directors be persons who are not interested persons with respect to the company and these outside directors are given specific statutory responsibilities each of the nine funds qualifies as a regulated_investment_company under subchapter_m of the code c serves as the manager and investment_advisor to all nine funds it has served as the underwriter for these funds since their inception the foundation’s assets are invested in funds offered by d and e the funds the foundation's investment in the funds is an insignificant fraction of the net asset value of the funds about c all of the funds are no-load funds which means that shares of the funds are bought and sold at the net asset value of the funds no separate fee or commission is paid in connection with the purchase or sale all other fees are expenses of the funds and are allocated among all investors shareholders pro_rata the funds in which the foundation’s assets are invested are available to the general_public and are not controlled by x or any of its affiliates the investment of x and its affiliates constitute an insubstantial portion of the total net asset value of the funds less than b percent in which investments are made on behaif of the foundation gis a subsidiary of x it is paid a transfer agent fee which is a fixed dollar amount per account payable monthly by each of the funds although c will act as z’s investment_advisor it will not act as investment_advisor for z in connection with the foundation instead c indirectly receives fees from the foundation by way of the fees paid_by the funds to c as the manager of the funds all payments made directly or indirectly to c f and g are reasonable and in accordance with industry practice neither z nor c will utilize the foundation’s assets to purchase or cause to be purchased shares of any fund for the purpose of enabling the fund to redeem nf shares held by x or any of its affiliates sec_501 c of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable and other exempt purposes sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4946 of the code provides in pertinent part that the term disqualified_person means person who is a substantial_contributor to the foundation a foundation_manager an owner of more than percent of the total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation a member_of_the_family of any individual described above or a corporation of which persons described above own more than percent of the total combined voting power sec_4941 of the code provides that the term self-dealing means in part any direct or indirect furnishing of goods services or facilities between a private_foundation and a disqualified_person payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person lending of money or extension of credit between a private_foundation and disqualified_person and transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if the furnishing is without charge and if the goods services or facilities so furnished are used exclusively for purposes described in sec_501 sec_4941 of the code provides that except in the case of a government_official as described in sec_4946 the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal serves which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self dealing if the compensation or payment or reimbursement is not excessive section 494i d b of the code provides in part that the lending of money by a disqualified_person to a private_foundation shall not be an act of seif-dealing if the loan is without interest or other charge sec_53 494i d -2 d of the foundation and simitar excise_taxes regulations provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shail not be an act of self-dealing if they are furnished without charge thus for example the furnishing of facilities such as a building by a disqualified_person to a foundation shall be allowed if such supplies or facilities are furnished without charge sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of seif-dealing sec_53_4941_d_-3 of the regulations provides that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not oad excessive for purposes of this paragraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties the following examples are set forth in sec_53 494l d -3 c of the regulations example m a partnership is a firm of lawyers engaged in the practice of law a and b partners in m serve as trustees to private_foundation w and therefore are disqualified persons in addition a and b own more than percent of the profits interest in m thereby making m a disqualified_person m performs various legal services for w from time to time as such services are requested the payment of compensation by w to m shall not constitute an act of self-dealing if the services performed are reasonable and necessary for the carrying out of w's exempt purposes and the amount_paid by w for such services is not excessive example c a manager of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing sec_53_4941_d_-2 of the regulations provides that the lending of money or the extension of credit does not constitute an act of self-dealing if the loan or extension is without interest or other charge sec_53_4941_d_-2 c of the regulations provides that under section 494i d e the performance by a bank or trust company which is a disqualified_person of trust functions and certain general banking services for a private_foundation is not an act of self-dealing where the banking services are reasonable and necessary to carrying out the exempt purposes of the private_foundation if the compensation paid to the bank or trust company taking into account the fair interest rate for_the_use_of the funds by the bank or trust company for such services is not excessive the general banking services allowed by this subparagraph are i checking accounts as long as the bank does not charge interest on any withdrawals ii savings accounts as fong as the foundation may withdraw its funds on no more than days notice without subjecting itself to a loss of interest on its money for the time during which the money was on deposit and iii safekeeping activities the following exampie is set forth in sec_53_4941_d_-3 of the regulations exampie m a commercial bank serves as a trustee for private_foundation y in addition to m's duties as trustee m maintains y's checking and savings accounts and rents a safety deposit box to y the use of the funds by m and the payment of compensation by y to m for such general banking services shall be treated as the payment of compensation_for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of y if such compensation is not excessive the provision of office space knowledge-based employee services and travel services to the foundation does not constitute an act of self-dealing because such services are provided to the foundation without charge sec_53_4941_d_-2 of the regulations the foundation’s reimbursement to x of the foundation’s airline tickets and automobile hotel expenses does not constitute an act of self-dealing because the purpose is merely to reduce the o2el foundation’s operating costs and x will not demand any interest or other charge in connection with the reimbursement legal services constitute personal services within the meaning of sec_4941 sec_53_4941_d_-3 of the regulations x’s provision of legal services is reasonable and necessary to carrying out the foundation’s exempt_purpose and it is represented the compensation is not excessive in comparison to external law firms’ rates thus x's provision of legal services does not constitute an act of self-dealing risk management's provision of risk assessment risk financing services and general agency's provision of liability insurance placement services do not constitute acts of self-dealing because such services are provided to the foundation without charge sec_53 494i d -2 d of the regulations general agency serves as a broker in procuring accident insurance coverage for the taxpayer's employees brokerage services constitute personal services within the meaning of section 494i d e sec_53 494i d -3 c of the regulations general agency's services are reasonable and necessary to carrying out the taxpayer's exempt_purpose and the compensation is not excessive the commission is merely a pass on of the outside broker's commission and is equal to the industry's standard commission furthermore because the commission is a pass on general agency is acting as a mere conduit for an outside broker and is not receiving any profit in connection with the transaction thus general agency's provision of these services does not constitute an act of self-dealing y's provision of computer support services does not constitute an act of self-dealing because such services are provided to the foundation without charge sec_53 d - d of the regulations z will be compensated for its services in managing the assets of the foundation the services to be provided by z will fail within the term trust functions as used in sec_53 d -2 c of the regulations and within example of sec_53 d -3 c of the regulations the taxpayer represents in its ruling_request that the amount of compensation to be paid to z is reasonable and we have found nothing which would dispute that claim given these facts we believe that it is reasonable to conclude that the services provided by z are reasonable and necessary to obtain funds to carry out the exempt purposes of the foundation in regard to the investments of the foundation in d and e funds it is now common for financial institutions such as banks to utilize mutual funds in lieu of common trust funds upon the recommendation of the bank and trust company industry congress included in the small_business job protection act of p_l_104-188 a provision new sec_584 of the code permitting tax-free conversion of common trust funds into proprietary mutual funds the joint_committee on taxation general explanation of tax legisiation enacted in the congress blue_book explained this new provision the congress understood that administrative costs of managing pools of assets can be reduced for many banks if the bank utilizes the expertise of professional investment managers employed at mutual funds rather than attempting to duplicate the same investment management services within the bank the congress further recognized that generally both common trust funds and mutual funds seek broad diversification of the assets contributed by the investors in the common_trust_fund or the mutual_fund because both the commen trust and the mutual_fund are conduit entities for federal_income_tax purposes the congress believed that it would be inappropriate to impose a tax when the common_trust_fund transfers substantially_all of its assets to one or more rics because only the form of of lon -t- the investment pool has been changed z is performing trust functions and custodial services for the foundation and funds furthermore funds are not controlled by x or any of its affiliates only an insubstantial amount of d and e's net asset value are from x and its affiliates and the foundation's interest in funds amounts to an insignificant fraction in class exemption f_r date the department of labor dol held that the transfer of the assets of collective investment funds to mutual funds would not be considered a prohibited_transaction under section c of the code even though the same bank acted as investment_advisor for the employee_benefits plan and as investment_advisor for the mutual_fund into which the pian assets were transferred so long as certain conditions are met the prohibited_transaction provisions under sec_4975 of the code are parallel to and based on the self-dealing provisions under section 49410f the code and the transactions covered by the dol class exemption are closely analogous to the transactions described in this ruling_request if pension plans were involved in these transactions the service would be bound by dol’s decision and could not conclude that the transactions are prohibited_transactions under sec_4975 as long as the terms of the class exemption are satisfied under the facts and circumstances represented the investment of foundation assets in funds will not constitute direct or indirect self-dealing under sec_4941 of the code c and g are both disqualified persons with respect to the foundation because they are wholly- owned subsidiaries of x since f is a division of c payments to f are in effect payments to c therefore absent an exception payment of fees to these entities would be acts of self-dealing however the fees paid_by the foundation via the funds for services rendered by c f and g are all reasonable and necessary in order to obtain funds to further the exempt purposes of the foundation these activities fall within the exception set forth in sec_53 d -3 c of the regulations and are similar to those discussed in example of that section and are therefore not acts of self-dealing accordingly we rule as follows x's provision of office space and certain services to the foundation without charge do not constitute acts of self-dealing within the meaning of sec_4941 of the code x’s provision of legal accounting and insurance brokerage services to the foundation for a specified fee do not constitute acts of seif-dealing within the meaning of sec_4941 of the code y’s provision of computer support services to the foundation without charge do not constitute acts of self-dealing within the meaning of sec_4941 of the code 2's provision of investment advisory and custody services to the foundation for a specified fee do not constitute acts of self-dealing within the meaning of sec_4941 of the code the investment of assets of the foundation for which z acts as investment_advisor in any of the funds operated by d or e will not constitute an act of self-dealing by z within the meaning of sec_4941 neither the investment of assets of the foundation for which c acts as investment_advisor in the funds nor the fees received by c as investment_advisor to the funds on amount so invested constitutes an act of self-dealing within the meaning of the sec_4941 of the code similarly the payment of fees of g and f by the funds do not constitute acts of self-dealing an investment by x or by any of its affiliates in any of the funds in which the foundation invests will not constitute an act of self-dealing within the meaning of sec_4941 this private_letter_ruling is directed only to the organization that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr chief exempt_organizations technical branch ozo
